Citation Nr: 0731788	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  00-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain. 



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on military duty that included service in 
the National Guard from April 1988 to October 1999; active 
duty from April 1988 to August 1988 and October 1990 to 
February 1991 is demonstrated.    

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, (hereinafter RO).  The case 
has been remanded by the Board on multiple occasions, most 
recently in December 2006, and the issue of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine is now ready for appellate review.  

After being afforded a hearing in June 2003 before a Veterans 
Law Judge who has retired, a hearing was held in March 2007 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of the positive and negative 
evidence as to whether degenerative disc disease was incurred 
in or aggravated as a result of active duty for training, to 
include an injury sustained therein on May 23, 1997.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
degenerative disc disease was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury incurred in or disease contracted during 
active military, naval or air service, or for aggravation of 
a pre-existing injury or disease during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
(INACDUTRA) which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The advantage of the evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of ACDUTRA or INACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to a period of active duty for training, 
a disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim" (emphasis in McManaway)); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, 
J., concurring).  

The RO received evidence from the Kentucky Department of 
Workers Compensation Claims with regard to a May 1996 
incident said to have occurred at the veteran's place of 
employment with United Parcel Service (UPS) in which the 
veteran described feeling a sharp pain in his lower back 
after starting to raise a door.  While the veteran contends 
that the award of workers compensation was for "dermatitis" 
of the back, the exact nature of a workers compensation award 
in connection with this incident is not discernable from the 
evidence that has been obtained.  
 
A line of duty determination dated May 23, 1997, indicated 
that while serving on ACDUTRA on that date, the veteran 
sustained a back injury incurred in line of duty when he 
reached down to pick up a .50 caliber machine gun.  
Coincident with this injury, the veteran reported that he 
"felt something pull in my lower back and pain shoot down my 
left leg."  Statements describing this event in a similar 
fashion were submitted by witnesses.  

Thereafter, private clinical records dated in August 1997 
reflected treatment for low back pain radiating to the lower 
extremities.  A Magnetic Resonance Imaging of the lumbar 
spine in September 1997 showed multilevel degenerative disc 
disease in the lumbar spine and moderate to severe spinal 
stenosis at L3-L4 secondary to midline disc protrusion.  A 
private clinical report dated later in that month reflected 
the veteran reporting a history of pain in the left hip and 
left leg on the 4th of August while delivering parts and 
shifting dollies at his place of employment.  Reports from a 
lumbar laminectomy and diskectomy in June 1998 show a history 
of back pain from August 1997 said to have initially been the 
result of a work-related injury. 

The veteran was afforded a VA examination in November 2002 to 
determine whether the veteran had a back disability as a 
result of the May 23, 1997, ACDUTRA injury.  Following this 
examination, it was concluded that "some part" of the 
decreased active lumbar motion demonstrated at that time was 
related to the bending and lifting injury sustained in the 
military.  Service connection was ultimately granted for 
lumbar muscle strain.  With respect to degenerative disc 
disease, the examiner, after noting that the veteran's back 
pain with radiculopathy secondary to degenerative disc 
disease was described by him to previous examiners as having 
its onset at his place of work with Toyota in August 1997, 
found that the veteran's degenerative disc disease of the 
lumbar spine was not likely to be related to the incident 
incurred in the military. 

In contrast to the opinion rendered above, another VA 
examiner who reviewed the claims file and examined the 
veteran in April 2005 concluded that the veteran's lumbar 
degenerative disc disease was at least as likely as not 
"present in 1997 during the veteran's active reserve 
training.  It is my opinion, therefore, [that] those 
activities likely exacerbated this pre-existing condition."  
In providing the rationale for the opinion, the examiner 
noted as follows: 

This patient had documented DDD/djd by 
MRI in 1998.  It is improbable that this 
developed in the months between active 
reserve [service] and the time of MRI 
documentation.  Given [that] the veteran 
likely had the condition, the activities 
of active reserve training, running, 
jumping, [and] lifting, were likely to 
[have] exacerbate[d] the condition.

In this case as set forth above, degenerative disc disease 
was actually documented by MRI much closer to the May 23, 
1997, injury than 1998 (September 1997) as described by the 
VA examiner who rendered the positive medical opinion 
rendered above.  Thus, under this examiner's rationale, and 
notwithstanding the uncertainty in the record as to the 
nature of the May 1996 UPS injury and the August 1997 
"injury" at the veteran's place of employment (the veteran 
asserts that he was not "injured" per se while working with 
Toyota in August 1997, but that he "collapsed" on the job 
as a result of the back injury sustained during ACDUTRA), it 
would be even more improbable that the veteran developed 
degenerative disc disease in the few months following the May 
23, 1997, ACDUTRA accident and September 1997 than between 
the ACDUTRA accident and some time in 1998.  Thus and in 
light of the September 1997 MRI report, the Board finds that 
the April 2005 VA medical opinion places the weight of the 
positive and negative evidence in relative balance as to 
whether the veteran's degenerative disc disease was incurred 
in or aggravated by the documented ACDUTRA accident of May 
23, 1997, and/or other activities coincident with the 
veteran's ACDUTRA.  

It is clear that there is some negative evidence weighing 
against the veteran's claim; however, unless the 
preponderance of the evidence is against a claim, it cannot 
be denied.  Gilbert, 1 Vet. App. at 49.  In this case, the 
preponderance of the evidence is not against the veteran's 
claim as the positive and negative evidence is in relative 
balance.  Thus, without finding error in the RO's action, the 
Board will resolve all reasonable doubt in the veteran's 
favor and conclude that service connection may be granted for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied in the present case, it is the 
Board's conclusion that this law does not preclude the Board 
from adjudicating the issue involving the veteran's claim for 
service connection for degenerative disc disease of the 
spine.  This is so because the Board is taking favorable 
action with respect to this claim as set forth above.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.  

REMAND

The grant of service connection for degenerative disc disease 
of the lumbar spine by way of the above adjudication could 
potentially affect the rating, both in terms of the 
percentage and manner in which the overall service-connected 
back disability is evaluated, assigned for service connected 
back disability, to include that resulting from lumbosacral 
strain.  As such, and in order to avoid any potential 
prejudice to the veteran, the RO will be given the 
opportunity to in the first instance determine the proper 
rating for the totality of the service connected disability 
resulting from lumbar strain and degenerative disc disease of 
the back.  See Bernard, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to evaluate 
the severity of the service connected 
disability in the lumbar spine.  The 
examiner should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected back 
disability.  The examination should 
include range of motion testing for the 
lumbar spine, and all ranges of motion 
should be reported in degrees.  Any 
functional limitations resulting from the 
service-connected back disability are to 
be identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
VCAA have been completed, the RO should 
determine the proper rating for the 
service connected disability in the 
lumbar spine.  To the extent this does 
not result in a complete grant of all 
benefits sought, a supplemental statement 
of the case (SSOC) should be issued to 
the veteran.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.
 
The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the matter that has been remanded.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.



No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
appeal.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


